Title: From George Washington to Major General Stirling, 19 November 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord
    Head Quarters Fredericksbg [N.Y.] 19th Novemr 1778
  
I am favd with yours of the 15th. The accounts of the embarkation of the enemy vary so much in respect to Corps and numbers, that I am every day more and more at a loss: However I hope if your Spies will attend particularly to the observations recommended in my last, we shall be able to ascertain the Corps that remain at New York and its dependencies.
I am informed that the persons who are indulged with a liberty of carrying on a small trade to and from New York, for the purposes of gaining intelligence, abuse the licence to a very great degree; insomuch that many of the well affected Inhabitants complain. I am convinced this is neither done by your Lordships connivance or permission, and that you will take proper measures to curb this extravagant passion for gain in the persons who of necessity are employed in this Business.
Be pleased to give orders to the commanding officer of Moylans Regiment, if the Coll is not himself in the neighbourhood, to collect all the Men and Horses and hold the Regimt ready to move into Quarters. I will consult the Commissary of Forage upon the proper place of Cantonment and inform you in my next where they are to be stationed for the Winter. I am my Lord with great Regard Your most obt Servt
  
    Go: Washington
  
  
  
  
  
Be pleased to forward the inclosed to Govr Livingston.
Since writing the above Colo. Biddle has fixed upon the town of Lancaster for the Winter Quarters of Moylans Regt be therefore pleased to direct them to march without loss of time to that place.
  
